Name: Commission Regulation (EEC) No 1956/83 of 15 July 1983 amending for the seventh time Regulation (EEC) No 2192/82 laying down detailed rules for the application of special measures for peas and field beans
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 192/26 Official Journal of the European Communities 16. 7. 83 COMMISSION REGULATION (EEC) No 1956/83 of 15 July 1983 amending for the seventh time Regulation (EEC) No 2192/82 laying down detailed rules for the application of special measures for peas and field beans 1601 /83 ; whereas the detailed rules of application should therefore be amended accordingly ; THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ('), as last amended by Regula ­ tion (EEC) No 1225/83 (2), and in particular Article 3 (7) thereof, Whereas Article 4 of Commission Regulation (EEC) No 2192/82 (3), as last amended by Regulation (EEC) No 1401 /83 (4), lays down the entries to be made on the delivery declaration referred to in Article 4 of Council Regulation (EEC) No 2036/82 (*), as amended by Regulation (EEC) No 1601 /83 (6), and in particular the quantity actually delivered by the producer together with the latter's signature ; whereas, for reasons of administrative simplification, it should be provided that where a producer makes several delive ­ ries to the same first buyer, a single declaration can cover these deliveries ; Whereas Article 6 of Regulation (EEC) No 2192/82 lays down that Member States are to check that the price specified in the contract concluded between the producer and the first buyer is at least equal to the minimum price ; whereas, for good management of the aid system, the reference date and the conversion rate to be used for the purposes of such check should be specified ; Whereas Article 12 of Regulation (EEC) No 2192/82 lays down the conditions for the approval of the bodies referred to in Article 7 of Regulation (EEC) No 2036/82 ; whereas experience has shown that certain conditions make it difficult to approve numerous bodies which process the products in question ; whereas those conditions should therefore be adjusted ; Whereas the definition of actual use of peas and field beans has been amended by Regulation (EEC) No Whereas Article 17 (2) of Regulation (EEC) No 2192/82 lays down that where peas and field beans intended to be incorporated into animal feedingstuffs cannot be stored within the precincts of the establish ­ ment referred to in paragraph 1 of the same Article, they may be stored in other premises which meet certain conditions ; whereas this possibility should be extended to all peas and field beans, notwithstanding the use which they are to be put ; Whereas Article 18 ( 1 ) of the abovementioned Regula ­ tion lays down that the party concerned is to inform the competent agency of the Member State in writing not later than when the products enter the underta ­ king ; whereas, for the sake of administrative simplifi ­ cation, the undertaking should be allowed to report all the quantities delivered on one and the same day ; Whereas Article 18 (3a) of the abovementioned Regu ­ lation allows the party concerned 30 days in which to inform the competent agency of the Member State what quantity of peas and field beans he intends actu ­ ally to place under supervision ; whereas, in the light of experience gained, the abovementioned period should be extended to 80 days ; Whereas Article 30 (3) of the abovementioned Regula ­ tion lays down the conditions on which the security on the advance payment of the aid is to be released ; whereas, for the sake of administrative simplification, the said conditions should be amended to make them consistent with the provisions of Article 20 concerning the processing of quantities placed under supervision ; Whereas Article 32 of the abovementioned Regulation lays down the procedure to be followed in the case of export of peas and field beans satisfying the conditions for payment of aid ; whereas those conditions should be clarified and the procedure to be followed in the case of export of products not satisfying those condi ­ tions should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Oils and Fats, (') OJ No L 162, 12 . 6 . 1982, p. 28 (2) OJ No L 131 , 20 . 5 . 1983, p . 1 . 0 OJ No L 233, 7 . 8 . 1982, p . 5 . (4) OJ No L 143 , 2 . 6 . 1983, p . 13 . 0 OJ No L 219, 28 . 7 . 1982, p . 1 . (6) OJ No L 159 , 17 . 6 . 1983, p . 1 . 16 . 7 . 83 No L 192/27Official Journal of the European Communities HAS ADOPTED THIS REGULATION : (b)  are available for sale after having been put up in new packages of 12,5 kilograms or less, provided that they contain no more than 0,50 % of impurities and no more than 3 % of broken or damaged seed of the same species,  are available for sale after having been mixed with at least three other species of seed and put up in new packages of 25 kilo ­ grams or less, provided that they contain no more than 0,50 % of inorganic matter and no more than 3 % of broken or damaged peas and field beans ; (c) have been processed with a view to the produc ­ tion of protein concentrates ; (d) have been processed as follows :  skinning and, possibly, separation of the cotyledons,  skinning and milling with a view to the preparation of flour for human consump ­ tion,  soaking in water and packaging, with the liquid, in hermetically sealed packages,  pre-cooking or cooking and, possibly, milling and drying with a view to the prepa ­ ration of soups or other food preparations .' 5 . Article 1 7 (2) is replaced by the following : '2 . In addition, if the products cannot be stored within the precincts referred to in paragraph 1 , "undertaking" shall mean any premises outside such precincts in which the stored products can be properly checked and which have been approved in advance by the agency responsible for supervision.' 6 . Article 18 ( 1 ) is replaced by the following : ' 1 . Not later than the day on which the products enter the undertaking the party concerned shall inform the agency responsible for supervision accordingly, in writing.' 7 . In Article 18 (3a), '30 ' is replaced by '80 '. 8 . Article 30 (3) is replaced by the following : '3 . The security shall be released once the competent authority of the Member State has recognized entitlement to the aid in accordance with Article 20 in respect of the quantity indicated in the application . Where entitlement to the aid is not recognized in respect of part or all of the quan ­ tity indicated in the application , the security shall be forfeit in proportion to the quantity in respect of which the conditions giving entitlement to the aid have not been fulfilled.' Article 1 Regulation (EEC) No 2192/82 is hereby amended as follows : 1 . The following subparagraph is added to Article 4 : 'However, where, for a specified marketing year, a producer makes several deliveries to the same first buyer, the latter may lodge, for all of these delive ­ ries together, a single declaration, broken down by delivery.' 2 . Article 6 (2) is be replaced by the following : '2 . For the purpose of checking that the minimum price payable to the producer has been complied with Member States shall use the minimum price, expressed in ECU, valid on the first day of the marketing year during which the product is delivered to the first buyer, applying to this price, as the conversion rate, the representative rate valid on that date .' 3 . Article 12 ( 1 ) is replaced by the following : ' 1 . In order to be approved within the meaning of Article 8 of Regulation (EEC) No 2036/82 a body must : (a) include at least 50 producers of peas and field beans having sufficient livestock to use the quantities produced and undertaking to use the products concerned only for feeding that live ­ stock ; (b) process at least 150 tonnes of peas and field beans a year ; (c) keep stock records and financial accounts ; (d) allow such checks as are necessary ; (e) undertake to pass on the full amount of the aid to the producer.' 4. Article 1 6 is replaced by the following : 'Article 16 For the purpose of Article 5 (2) of Regulation (EEC) No 2036/82, products shall be considered actually to have been used if, respectively in relation to points (a), (b), (c) and (d) of the abovementioned provision, they : (a) have been incorporated together with other products into animal feedingstuffs after being milled and, possibly toasted or processed into flakes ; No L 192/28 Official Journal of the European Communities 16. 7 . 83 9 . Article 32 is replaced by the following : 'Article 32 1 . When completing customs formalities for export to third countries for products mentioned in Article 1 of Regulation (EEC) No 1431 /82 which are the subject of a certificate referred to in Article 7, the exporter shall present the certificate covering a quantity equal to at least 98 % of the weight of the products, adjusted in accordance with the method laid down in the Annex. The certificate shall , after being stamped by the customs authorities and endorsed with the destina ­ tion of the products, be forwarded by the customs authorities to the competent authorities in the Member State of export. 2 . Paragraph 1 shall not apply to products referred to in Article 16 (b) and (d) first indent. 3 . In the case of export of products mentioned in Article 1 of Regulation (EEC) No 1431 /82 other than those referred to in paragraph 1 of this Article, the exporter shall complete the export declaration as follows : 'The products in question have not been the subject of a certificate as provided for in Article 7 of Regu ­ lation (EEC) No 2192/82.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from 1 July 1983 . However, in Article 1 :  point 1 shall apply only to contracts concluded as from the date of entry into force of this Regulation,  point 9 shall apply as from 1 August 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 15 July 1983 . For the Commission Poul DALSAGER Member of the Commission